Case 3:20-cr-00117-SMR-SBJ Document 2 Filed 11/04/20 Page 1 of 3

RECEIVED

IN THE UNITED STATES District court NOV 042020
FOR THE SOUTHERN DISTRICT OF IOWA _gLERKUS. DISTRICT COURT
SOUTHERN DISTRICT OF IOWA

UNITED STATES OF AMERICA, Criminal No. 3:20-cr-117

INDICTMENT

Vv.

BRENTON MON’SHAE JONES, 18 U.S.C. § 922(g)(1)
18 U.S.C. § 924(a)(2)
18 U.S.C. § 924(d)

. 26 U.S.C. § 5841

. 26 U.S.C. § 5845
26 U.S.C. § 5861(c)

. 26 U.S.C. § 5861(d)
26 U.S.C. § 5871

_ 26 U.S.C. § 5872

28 U.S.C. § 2461(c)

AAADApAeAHHAYASHA

)
)
)
)
)
)
Defendant. )
)
)
)
)
)
)
)

THE GRAND JURY CHARGES:

COUNT 1
(Felon in Possession of a Firearm)

On or about August 12, 2020, in the Southern District of Iowa, the defendant,
BRENTON MON’SHAE JONES, in and affecting commerce, knowingly possessed a
firearm, namely: a loaded, Glock 23, .40 caliber pistol, with serial number BDBO93.
At the time of the offense, the defendant knew he had been convicted of a crime
punishable by imprisonment for a term exceeding one year.

This is a violation of Title 18, United States Code, Sections 922(g)(1) and

924(a)(2).
Case 3:20-cr-00117-SMR-SBJ Document 2 Filed 11/04/20 Page 2 of 3

THE GRAND JURY FURTHER CHARGES:

COUNT 2
(Receive and Possess a Machinegun)

On or about August 12, 2020, in the Southern District of Iowa, the defendant,
BRENTON MON’SHAE JONES, did knowingly receive and possess a firearm, a
machinegun made from a Glock 23, .40 caliber pistol, with serial number BDBO93,
made in violation of the National Firearms Act.

This is a violation of Title 26, United States Code, Sections 5845, 5861(c), and
5871.

THE GRAND JURY FURTHER CHARGES:

COUNT 3
(Receive and Possess an Unregistered Machinegun)

On or about August 12, 2020, in the Southern District of Iowa, the defendant,
BRENTON MON’SHAE JONES, did knowingly receive and possess a firearm, a
machinegun made from a Glock 23, .40 caliber pistol, with serial number BDBO93,
not registered to him in the National Firearms Registration and Transfer Record.

This is a violation of Title 26, United States Code, Sections 5841, 5845, 5861(d),
and 5871.

THE GRAND JURY FINDS:

NOTICE OF FORFEITURE

That upon conviction for the offenses alleged in Counts 1, 2 and 3 of this

Indictment, the defendant, BRENTON MON’SHAE JONES, shall forfeit to the

United States, pursuant to Title 18, United States Code, Section 924(d); Title 26,
Case 3:20-cr-00117-SMR-SBJ Document 2 Filed 11/04/20 Page 3 of 3

United States Code, Section 5872; and Title 28, United States Code, Section 2461(c),
all firearms, magazines, and ammunition involved in the commission of said offense,
including, but not limited to, the firearms and ammunition identified in Counts 1, 2
and 3 of this Indictment.

This is pursuant to Title 18, United States Code, Section 924(d); Title 26
United States Code, Section 5872; and Title 28, United States Code, Section 2461(c).

A TRUE BILL.

 

FOREPERSON
Marc Krickbaum
United States Attorney

we LIE, JE

Will R. Ripley
Assistant United States Attorney

 

tad
